ORDER
PER CURIAM.
Defendant appeals from his conviction of third degree assault, a misdemeanor, and resultant sentence of 120 days confinement.
Defendant and the victim had lived together for four years. Shortly before the assault in question they had broken up. Defendant returned to victim’s home and they talked together. Victim then retired to the bedroom and defendant followed and got undressed. They kissed and victim then told defendant to leave. She testified that he then struck her three or four times causing abrasions and bruising to her face and eye. Defendant testified he accidentally struck victim while in bed when she inadvertently brought her knee in contact with a scar resulting from recent spinal surgery. The testimony of the victim was adequate to sustain defendant’s conviction.
Defendant’s remaining points involve rulings within the trial court’s discretion, or rulings which were not erroneous, or matters which were not preserved for review. An extended opinion would have no prece-dential value and we affirm the conviction pursuant to Rule 30.25(b).
Judgment affirmed.
All concur.